Citation Nr: 1417455	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-45 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep disorder(s), to include sleep apnea, restless leg syndrome (RLS) and/or rapid eye movement sleep behavior disorder (RBD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1972.  He is the recipient of the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As addressed below, the record reflects that there has been a prior final denial of a claim of service connection for sleep apnea.  Regardless of RO actions in this appeal, the Board must address the question of whether new and material evidence to reopen the claim has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly - and, given the Board's favorable disposition of the request to reopen - the Board has characterized the appeal regarding the claimed sleep apnea disability as encompassing both matters set forth on the title page.

Furthermore, the Board observes that the Veteran has generally alleged that he has manifested a sleep disorder, characterized by restlessness and loss of sleep, since service.  See generally Veteran's statement received September 2007.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) which has been manifested by insomnia, nightmares of combat events and vivid dreams.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (including the symptom of chronic sleep impairment as an example supporting a 30 percent rating).  The Veteran has also been diagnosed with separate sleep disorders of RLS, RBD and sleep apnea.  Reviewing the Veteran's contentions in light of the evidentiary record, the Board has rephrased the de novo issue for review on appeal to encompass all diagnosed sleep disorders.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

The Veteran's claims file includes records electronically stored in Virtual VA, which the Board has reviewed in its adjudication of this appeal.

The Board's decision reopening the Veteran's claim for service connection for sleep apnea is set forth below.  The claim for service connection for sleep disorder(s) on the merits is addressed in the remand following the order; that matter is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final June 2007 RO rating decision denied a claim of entitlement to service connection for sleep apnea on the basis that such condition was neither incurred in nor caused by service.

2.  Evidence added to the record since the final June 2007 rating decision includes medical opinion that the Veteran's sleep apnea is related to service-connected PTSD and/or head traumas incurred in service which, when presumed credible, constitutes new and material evidence for the basis for the prior final denial.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision in which the RO denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the June 2007 denial is new and material, the criteria for reopening the claim for service connection for sleep apnea are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the request to reopen the previously denied claim of service connection for sleep apnea, the Board finds that all notification and development actions needed to render a fair decision on this aspect of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active peacetime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection is permitted not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In a June 2007 rating decision, the RO denied service connection for sleep apnea on the basis that such condition was neither incurred in nor caused by service.

The Veteran was notified of the RO's June 2007 decision and of his appellate rights by letter dated June 29, 2007.  The Veteran initiated an appeal with a timely filed notice of disagreement (NOD) in September 2007 and was furnished a statement of the case (SOC) in June 2008.

A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  38 C.F.R. § 20.202.  Proper completion and filing of a Substantive appeal are the last actions a claimant needs to take to perfect an appeal.  Id.  The Board will construe all arguments in a liberal manner for determining whether the adequacy of content regarding the specification of errors of law or fact.  Id. 

A Substantive Appeal must be filed within 60 days from the date that the AOJ mails the SOC to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302(b)(1).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id. 

Here, the Veteran had until August 2008 to submit a substantive appeal to the RO to perfect his appeal to the Board.  Within this time period, the Veteran did not submit any written statements or additional evidence for RO consideration.  

The Veteran did submit a VA Form 9 in March 2009 with a statement which reflected his belief that his appeal remained pending but, by letter dated March 23, 2009, the RO advised the Veteran that his appeal had been closed out and that his March 2009 VA Form 9 filing was not accepted as being timely filed.  This letter also advised the Veteran of his appellate rights to appeal the RO's jurisdictional finding, but the Veteran did not appeal.

A substantive appeal is deemed a non-jurisdictional requirement which, in certain circumstances, can be waived by the actions of the AOJ or the Board.  See Rowell v. Principi, 4 Vet. App. 9, 16 (1993) (RO waived the untimeliness of a Substantive Appeal when it continued to adjudicate the claim); Gomez v. Principi, 17 Vet. App. 369, 372 (2003) (the Board waived the untimeliness of a Substantive Appeal by adjudicating the claim).  See also Percy v. Shinseki, 23 Vet. App. 37, 42 (2009). 

Here, the RO did not undertake any actions waiving the time requirements for filing a Substantive Appeal.  See Gonzalez-Morales, 16 Vet. App. at 557; Percy, 23 Vet. App. 37 (2009).  In this respect, the RO had immediately considered the appeal closed, and had no requirement to inform the Veteran of the closing of his appeal.  38 C.F.R. § 19.32.  On receiving the March 2009 VA Form 9, the RO responded by reflecting its conclusion that a timely Substantive Appeal had not been received.

Thereafter, the RO applied the new and material standard to the adjudication of this appeal, and indicated in all adjudicative actions leading to this appeal that the Veteran had not perfected his appeal with respect to the June 2007 RO rating decision.  Therefore, the RO has not waived the time requirements for filing a substantive appeal.

A special rule for extending the filing deadline exists under 38 C.F.R. § 20.302(b)(2), when additional evidence is submitted requiring the issuance of an Supplemental SOC (SSOC).  However, this rule does not apply as the Veteran did not submit any evidence within one year from the date of the June 2007 notice of decision requiring an additional SSOC. 

Furthermore, as a written request to extend the filing deadline for good cause was not received prior to the expiration of the time limit for filing the Substantive Appeal, the provisions of 38 C.F.R. § 20.303 also do not apply. 

Finally, the record contains no evidence or argument that mental illness or "extraordinary circumstances" existed to prevent the Veteran from filing a substantive appeal.  Thus, there is no basis to consider the potential applicability of extending the filing requirement on the basis of equitable tolling.  See generally Barrett v. Principi, 363 F.3d 1316, 1318 (2004); McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005). 

As such, the RO's June 2007 rating decision denying the service connection claim for sleep apnea is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104 , 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

As mentioned, this claim was denied in a June 2007 RO decision on the basis that sleep apnea was neither incurred in nor caused by service.  The pertinent evidence then of record consisted of service treatment records and VA clinic records demonstrating treatment for sleep apnea many years after service.  The Veteran generally alleged the onset of sleep difficulty - manifested by restlessness and loss of sleep - in service.

Pertinent evidence added to the claims file since June 2007 includes a January 2009 treatment record reflecting an opinion that the Veteran's obstructive sleep apnea (osa) is at least as likely as not related to PTSD and/or traumatic brain injury.  The Veteran has generally reported two head traumas while in Vietnam.  The Board finds that this opinion is "new" in that it was not before agency decisionmakers at the time of the June 2007 final denial of the claim for service connection, and is "material" in that it goes to the question of whether the Veteran's sleep apnea is causally related to service and/or service-connected disability.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, and thus, when presumed credible, raises a reasonable possibility of substantiating the claim when viewed in light of VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the phrase "must raise a reasonable possibility of substantiating the claim," as it is used in 38 C.F.R. § 3.156(a), creates a standard that requires reopening "if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for sleep apnea are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As addressed in the remand below, the Board finds that further development of the claim is necessary prior to a final appellate adjudication of the claim on the merits.


ORDER

The claim of entitlement to service connection for sleep apnea is reopened.  To this extent only, the appeal is granted.



REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

As indicated above, a January 2009 treatment record reflects opinion that the Veteran's obstructive sleep apnea is at least as likely as not related to PTSD and/or traumatic brain injury.  This examiner, however, did not provide any rationale for the opinion expressed which significantly lowers its overall evidentiary value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the clinic record does not provide any significant details concerning the Veteran's report of suffering two head traumas in service.

The RO obtained a medical opinion in December 2009.  The VA examiner, citing to medical literature, concluded that PTSD does not cause the pathophysiology of obstructive sleep apnea.  This examiner did not address whether the Veteran's PTSD may cause a worsening of sleep apnea which may be due to the examiner's finding of a lack of any causative factors.  

However, the Veteran has consistently reported that his sleep behavior of restlessness, flailing and thrashing interferes with his ability to wear his continuous positive airway pressure (CPAP) mask.  Notably, the cause of the Veteran's sleep behavior symptoms may be multi-factorial as his nightmares and vivid dreams have been attributed to his service-connected PTSD, but the Veteran has also been diagnosed with RBD and RLS.  The symptomatology of all of these sleep behaviors are inextricably intertwined and, given the generalized lay allegations that symptoms of "restlessness and loss of sleep" first manifested in service, the Board finds that the diagnoses of RLS and RBD must be considered as part of the appeal.  See generally Veteran's statement received September 2007. 

On this evidentiary record, the Board finds that additional medical opinion is necessary to evaluate whether the Veteran's service-connected PTSD with associated impaired sleep symptomatology aggravates the Veteran's sleep apnea beyond the normal progress of the disorder.  Furthermore, the Board requires further evidentiary development regarding the nature and circumstances of the Veteran's reported head injuries and whether such claimed head traumas have caused and/or aggravated obstructive sleep apnea.

On remand, the Board observes that the RO first associated the Veteran's VA treatment records with the claims folder in September 2004.  Since that time, the Veteran has submitted copies of VA treatment records which he believes have been relevant to his claims before VA.  It is unclear, however, whether complete VA clinic records have been associated with the claims folder since September 2004.  Thus, the Board will request the RO to obtain all VA clinic records since September 2004.

Finally, the Board observes that the Veteran's service treatment records for his period of active duty service from January 1970 to December 1972 are not associated with the claims folder.  The RO's first two adjudicative actions, dated September 2004 and April 2005, only refer to review of records associated with the Veteran's National Guard service (which are associated with the claims folder).  A June 2007 RO rating decision first reflects a reference to service treatment records for the period of January 1970 to December 1972, but there is no reference to these records being obtained from the National Personnel Records Center or other appropriate entity.  On remand, the RO must take steps to associate the Veteran's service treatment records for his period of active duty service from January 1970 to December 1972 with the claims folder.


Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's service treatment records for his period of active duty service from January 1970 to December 1972 with the claims folder.  If no records are available, in accordance with the information and procedures in M21-1MR, Part III, subpart iii, Chapter 2, Section E, contact the Veteran and inform him of what alternative forms of evidence may be submitted to substantiate his claim.  The Veteran should also be provided an NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and asked to complete it to allow for further reconstruction of his service treatment records. Then assist the Veteran to the extent required by 38 U.S.C.A. § 5103A or applicable law in locating any possible alternative evidence he identifies.  All negative responses must be documented.

2.  Associate with the claims folder records of the Veteran's VA treatment since September 23, 2004.

3.  Upon completion of the above, schedule the Veteran for examination by an appropriate VA examiner to determine the nature and etiology of his sleep apnea.  The claims folder contents must be made available to the examiner for review.  The examiner is requested to address the following:

	a) obtain a complete history from the Veteran regarding the onset of his impaired sleep symptoms as well as the approximate date, place and circumstances of his claimed head injuries while in service;

	b) provide opinion as to whether it is at least as likely as not that the Veteran's diagnosed restless leg syndrome (RLS) (i) had its onset in service; (ii) is causally related to an event in service; (iii) is caused by his service-connected PTSD; OR, alternatively, (iv) has been aggravated beyond the normal progress of the disorder by service-connected PTSD;

	c) provide opinion as to whether it is at least as likely as not that the Veteran's diagnosed rapid eye movement sleep behavior disorder (RBD) (i) had its onset in service; (ii) is causally related to an event in service; (iii) is caused by his service-connected PTSD; OR, alternatively, (iv) has been aggravated beyond the normal progress of the disorder by service-connected PTSD; and

	d) provide opinion as to whether it is at least as likely as not that the Veteran's diagnosed sleep apnea (i) had its onset in service; (ii) is causally related to an event in service; (iii) is caused by his service-connected PTSD (to include RLS and/or RBD if deemed of service-connected origin); OR, alternatively, (iv) has been aggravated beyond the normal progress of the disorder by service-connected PTSD (to include RLS and/or RBD if deemed of service-connected origin).

In providing these opinions, the examiner must specifically discuss the following:
* whether there is any medical reason to accept or reject the Veteran's allegations that his sleep apnea (or RLS/RBD) had its onset in service or results from two separate but undocumented head injuries during service;
* the consistently reported history that the Veteran's sleep habits (which include restlessness, flailing and thrashing) interferes with his ability to wear his CPAP mask; and
* the July 2006 report of Dr. Brewer that notes that the Veteran's use of a CPAP machine improves his sleep apnea symptoms but increases his RLS symptoms.

4.  Thereafter, readjudicate the claim on appeal.  The RO is hereby reminded that the Veteran's contentions of head injuries must be viewed in light of his award of the Combat Infantryman Badge and the provisions of 38 U.S.C.A. § 1154(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


